Citation Nr: 1015992	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
left knee post traumatic degenerative arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left calf with tender 
scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Left knee post traumatic degenerative arthritis is 
manifested by pain, weakness, stiffness, and limitation of 
flexion to 110 degrees.  

3.  The residual of a gunshot wound of the left calf is a 
small, superficial, non- painful, non-disfiguring stable scar 
that does not cause limitation of motion or function of an 
affected joint.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for a residual gunshot wound scar of the left calf are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Codes 5311, 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2007, prior 
to the date of the issuance of the appealed November 2007 
rating decision.  The Board further notes that this letter 
notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in September 2007 that was fully adequate for the 
purposes of rating the his service connected disabilities.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


Evaluation of Left Knee Degenerative Arthritis

The left knee degenerative arthritis is currently rated under 
the provisions of Diagnostic Codes 5010-5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007), 
arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04 (2004); 38 C.F.R. § 4.14 
(2009).

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight, a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  

Background

In an August 2007 statement, the Veteran stated that he has 
increased pain, limitation of motion and restriction of 
activity from his service connected left knee degenerative 
arthritis.  

An August 2007 VA treatment record reflects complaints of 
knee pain.  No swelling was noted.

The Veteran was afforded a VA examination in September 2007.  
The Veteran stated that he was initially shot in the left 
calf and secondarily fell onto his left knee.  He stated that 
the knee has gotten progressively worse since the onset of 
the injury, and has been operated on four to five times with 
the most recent surgery occurring in 2005.  The Veteran 
complained of increased pain, morning stiffness, and 
weakness.  Flare-ups were noted to occur with prolonged 
sitting, standing, walking, and driving.  The examiner 
observed that the Veteran did not use a knee brace, but used 
a cane and walked with a limp favoring his left knee.  Upon 
examination, the knee was grossly hypertrophic at the medial 
condoyle, mildly tender to palpation, and there was genu 
valgum of the left knee noted.  Extension was zero degrees.  
Flexion was to 110 degrees but limited by stiffness and 
degenerative changes.  Drawer sign, Lachman's, and McMurray's 
were each negative.  The collateral ligaments were intact.  
The examiner stated that the knee appeared to be stable upon 
examination, and that there was no increased pain or change 
in range of motion with repetitive motion.  Furthermore, the 
examiner noted that the muscle function was normal in terms 
of comfort, endurance, and strength sufficient to perform 
activities of daily living.  

A September 2007 radiology report of the Veteran's left knee 
noted degenerative changes of all compartments with some 
degree of osteophytic spurring.  There was some joint space 
narrowing of the medial compartment.  There was sclerosis of 
the medial tibial plateau noted.  There was old trauma noted 
at the proximal tibia and fibular head.  

The Board notes that in March 2008, the Veteran received a 
brace for his knee pain.  

A November 2008 VA treatment note indicates that the Veteran 
had severe limitation of flexion and a boney abnormality of 
the left knee.  There was no effusion, no hyperemia, no 
hyperthermia, and no peripheral edema noted.  

Additionally, a March 2009 VA treatment note reflects 
complaints of chronic knee pain that worsens with walking.  

Analysis

Upon review of the evidence of record, the Board finds that 
the Veteran's service-connected left knee degenerative 
arthritis is productive of a disability picture represented 
by the 20 percent evaluation.  Extension is shown to be 
normal at zero degrees and flexion limited to only 110 
degrees.  The Board notes, that although the Veteran now uses 
a knee brace, that knee brace was not issued due to any knee 
instability but due to chronic knee pain.  There has not been 
any instability, malunion or non union of the tibia or fibula 
shown on any examination.  

There was no significant limitation of motion of the knee and 
no objective evidence of weakness.  The left knee pain 
experienced by the Veteran is contemplated by the current 20 
percent disability evaluation.  The evidence does not show 
leg flexion limited to 15 degrees or extension limited to 20 
degrees, which based on limitation of motion would 
approximate the 30 percent evaluation.  There is also no 
evidence of subluxation or lateral instability of the knee 
which would warrant a separate evaluation under Code 5257.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id. 

Evaluation of Residuals of a Status Post Gunshot Wound of the 
Left Calf with Tender Scar

The residuals of a status post gunshot wound of the left calf 
with tender scar are currently rated under the provisions of 
Diagnostic Codes 5311-7804.  

Diagnostic Code 5311 (2008) provides evaluations for 
disability of Muscle Group XI.  The muscles involved in 
Muscle Group XI include the posterior and lateral crural 
muscles and muscles of the calf: triceps surae (gastrocnemius 
and soleus); tibialis posterior; peroneus longus; peroneus 
brevis; flexor hallucis longus; flexor digitorum longus; 
popliteus; plantaris.  The functions affected by these 
muscles include propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes and flexion of 
the knee.  Muscle disability under this provision is 
evaluates as follows: slight (0 percent); moderate (10 
percent); moderately severe (20 percent), and severe (30 
percent).

Concerning a separate evaluation for a muscle injury, for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability. See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2008).

Scars other than the head, face or neck are rated under the 
criteria of 38 C.F.R. § 4.118 (schedule of ratings - skin), 
DC 7801 through 7805.

Under the criteria of DC 7802, scars that are superficial 
(i.e., not associated with underlying soft tissue damage) and 
that do not cause limitation of motion are rated at 10 
percent if such scar or scars extends to an area of 144 
square inches (929 sq. cm) or greater.

Under the criteria of DC 7803, scars that are superficial and 
unstable (i.e., where for any reason there is frequent loss 
of covering of skin over the scar) are rated at 10 percent.

Under the criteria of DC 7804, scars that are superficial and 
painful on examination are rated at 10 percent.

Under the criteria of DC 7805, all other scars are rated 
based on limitation of function of the affected part. 

Background

In an August 2009 statement, the Veteran contends that his 
residuals of a status post gunshot wound of the left calf 
with tender scar warrant a higher evaluation than is 
currently assigned.  

An August 2007 VA treatment record reflects complaints of 
itching of the lower left leg.  No skin abnormality was noted 
at the time.  

At the September 2007 VA examination, there was a 5.0 
centimeters by 0.5 centimeter scar from the gun shot wound.  
The scar was not painful and not tender to touch.  The scar 
was not adherent.  There were not separate entrance and exit 
scars.  The scar covered less than one percent of total body 
surface and zero percent of exposed body surface.  No 
residual nerve or tendon damage was noted.  Residual bone 
damage was noted as the service connected knee disorder.  
There was no finding of muscle herniation, no loss of deep 
fascia or muscle substance, and no limitation of joint motion 
by muscle disease or injury.  

Analysis

After a review of the evidence, the Board finds that the 
residuals of a status post gunshot wound of the left calf 
with tender scar do not warrant a higher evaluation.  In 
order to warrant a 20 percent evaluation the must be evidence 
of a moderately severe muscle disability.  The evidence fails 
to show an muscle disability present that would approximate 
the 20 percent evaluation.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.


ORDER

An evaluation in excess of 20 percent for left knee post 
traumatic degenerative arthritis is denied.  

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of the left calf with tender scar is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


